DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/12/2020 have been entered. 

This communication is a notice of allowability in response to RCE filed on 10/20/2020, Remarks and Amendments sent 10/20/2020, and Examiner Amendment submitted 2/5/2021.  Claims 1-3, 7-14, 16-24 are allowed.



Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 10/12/2020 cancelled claim 4-6, 15.  No claim has been previously cancelled. Claims 1, 8-9, 11, 14, 16-18, and 20 were amended. New claims 21-24 are added.   Claims 1-3, 7-14, and 16-24 are examined and allowed.




Interview Summary
A telephone interview was conducted with Applicant's representative, Mr. Michael Feirstein on 2/1/2021 and 2/5/2021.  Potential claim amendment and clarification to overcome Alice 101 and 103 issues were discussed and it was agreed upon the condition for allowance with an Examiner Amendment. 


Allowable Subject Matter
Claims 1-3, 7-14, and 16-24 are deemed to be allowed in light of the amendment and argument filed on 10/12/2020, and Examiner Amendment submitted on 2/5/2021.  




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Please amend the claims as follows:
1.	(Currently Amended) A system comprising:
a non-transitory memory storing instructions; and
one or more hardware processors couple to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, from a user device of a user, first checkout data generated with a first platform using an account, wherein the first checkout data comprises first item data for a first item available on the first platform;
determining that the first checkout data has been abandoned on the first platform based on a redirection of the user device away from the first platform;
determining that the user device has navigated to a second platform comprising a checkout interface;
determining an interface layout and a data format for the checkout interface of the second platform, wherein the interface layout and the data format of the second platform are different from an interface layout and a data format of the first platform;
detecting, by a processor of the user device, an online interaction between the account and the checkout interface of the second platform;
determining that the online interaction is associated with second checkout data comprising second item data for a second item available on the second platform;

converting the first checkout data to the interface layout 
generating, by the processor of the user device, a unified view of the first checkout data and the second checkout data for the checkout interface on the second platform,, and wherein the option [[and]] indicates the first checkout data as having been abandoned from the first platform; [[and]]
causing the unified view to [[be]] output within the checkout interface of the second platform;
receiving a transaction processing request for the converted first checkout data and the second checkout data through the checkout interface for the second platform;
automatically recreating, by the processor of the user device, a shadow shopping cart based on the abandoned first checkout data;
processing, by the processor of the user device, using the account, a first transaction for the shadow shopping cart through the first platform via a shadow checkout; and 
processing, by the processor of the user device, using the account, a second transaction for the second checkout data through the second platform separate from the shadow checkout.

2.	(Previously Presented) The system of claim 1, wherein the first checkout data comprises an item added to a shopping cart of an abandoned first checkout on the first platform, and wherein the abandoned first checkout of the shopping cart is not completed in a transaction to purchase the item with the first platform.

3.	(Previously Presented) The system of claim 2, wherein the first checkout data is received in response to a failure to complete the first checkout on the first 

4.	(Canceled) 

5.	(Canceled) 

6.	(Canceled) 

7.	(Original) The system of claim 1, wherein the first platform is for a first online merchant and the second platform is for a second online merchant.

8.	(Currently Amended) The system of claim 1, wherein the detecting the online interaction is performed through a software process implemented in both the first platform and the second platform, and wherein the software process allows for data exchange 

9.	(Currently Amended) The system of claim 1, wherein the online interaction for the second checkout data comprises a user input to add the second item to a digital shopping cart for the second checkout data.

10.	(Previously Presented) The system of claim 1, wherein the operations further comprise:
determining an incentive for completing a checkout of the first checkout data with the first platform, wherein the converted first checkout data comprises the incentive.

11.	(Currently Amended) A method comprising:
in response to detecting a current shopping event on a first merchant platform by a device, determining, by one or more hardware processors, that 
retrieving, by the one or more hardware processors, the previous shopping cart data;
determining, by the one or more hardware processors, that the device has navigated to a shopping cart interface of the first merchant platform;
determining, by the one or more hardware processors, an interface layout and a data format for the shopping cart interface of the first merchant platform
determining, by the one or more hardware processors, current shopping cart data for the current shopping event using the first merchant platform;
determining, by the one or more hardware processors, display data for the previous shopping cart data to display the previous shopping cart data with the current shopping cart data on the first merchant platform; 
converting, by the one or more hardware processors, the display data to the interface layout and the data format of the first merchant platform for the shopping cart interface of the first merchant platform
generating, by the one or more hardware processors, a unified view of the previous shopping cart data and the current shopping cart data for the shopping cart interface on the first merchant platform, wherein the unified view comprises the converted display data indicating the 
, by the one or more hardware processors, to be displayed;
receiving, by the one or more hardware processors, a transaction processing request to process the previous shopping cart data and the current shopping cart data;
automatically recreating, by the one or more hardware processors, a shadow checkout based on the abandoned checkout associated with the second merchant platform; and 
processing, by the one or more hardware processors, the previous shopping cart data via the shadow checkout through the second merchant platform and separately processing the current shopping cart data via a checkout through the first merchant platform.

12.	(Previously Presented) The method of claim 11, wherein the first merchant platform and the second merchant platform are accessed through at least one of a web browser application or a dedicated application executing on the device, and wherein the at least one of the web browser application or the dedicated application causes execution of a code snippet implemented in the first merchant platform or the second merchant platform to listen for one or more shopping events including the current shopping event and the previous shopping event.

13.	(Previously Presented) The method of claim 11, wherein the first merchant platform and the second merchant platform comprise one of an online merchant sales platform specifically for a first merchant or a second merchant or a merchant marketplace for a plurality of merchants including one of the first merchant or the second merchant.

14.	(Currently Amended) The method of claim 11, wherein the detecting the current shopping event comprises receiving a user input during an electronic shopping session on the first merchant platform, and wherein the user input comprises at least one of selecting an item for viewing on the first merchant platform, or adding the item to 

15.	(Canceled) 

16.	(Currently Amended) The method of claim 11[[5]], wherein the processing the current shopping cart data and the previous shopping cart data provides payments from an account used during the current shopping event and the previous shopping event to the first merchant platform and the second merchant platform.

17.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, by the machine associated with a first merchant platform from a device, a selection of an item to add to a first digital shopping cart on a first merchant platform;
generating, by the machine associated with the first merchant platform, the first digital shopping cart on the first merchant platform using the selection;

, by the machine associated with the first merchant platform, that a second digital shopping cart has been abandoned on a second merchant platform based on a redirection of the device away from the second merchant platform, wherein the second digital shopping cart was previously generated with the second merchant platform;
determining, by the machine associated with the first merchant platform, an interface layout and a data format for [[the]] a checkout interface of the second merchant platform, wherein the interface layout and the data format of the second merchant platform are different from an interface layout and a data format of the first merchant platform;
converting, by the machine associated with the first merchant platform, output data for the second digital shopping cart using the interface layout and the data format of the second merchant platform;
generating, by the machine associated with the first merchant platform, a unified view for the first digital shopping cart and the second digital shopping cart in the checkout interface on the first merchant platform using the first digital shopping cart and the converted output data, wherein the checkout interface displays the first digital shopping cart with an option to include [[the]] an abandoned checkout from the second merchant platform to a checkout on the first merchant platform; [[and]]
communicating, by the machine associated with the first merchant platform, the checkout interface to the device;
receiving, by the machine associated with the first merchant platform, a transaction processing request to process the first digital shopping cart and the second digital shopping cart;
automatically recreating, by the machine associated with the first merchant platform, a shadow shopping cart based on the abandoned second digital shopping cart; and
processing, by the machine associated with the first merchant platform, the first digital shopping cart via a checkout with the first merchant platform and separately processing the shadow shopping cart via a shadow checkout with the second merchant platform.

18.	(Currently Amended) The non-transitory machine-readable medium of claim 17, wherein [[the]] an executable process is implemented as a code package into an electronic transaction processing process of the first merchant platform with [[the]] an electronic transaction processing system, wherein the executable process is provided by the electronic transaction processing system, and wherein the executable process 

19.	(Previously Presented) The non-transitory machine-readable medium of claim 18, wherein the converting the output data for the first merchant platform is further based on the second digital shopping cart stored with the electronic transaction processing system after the second digital shopping cart is abandoned on the second merchant platform.

20.	(Currently Amended) The non-transitory machine-readable medium of claim [[17]]18, wherein the operations further comprise:


receiving, by the first merchant platform, a transaction history from the electronic transaction processing system for the shadow checkout processed by the electronic transaction processing system.

21.	(New) The system of claim 1, wherein the operations further comprise storing a history of the first transaction and the second transaction to the account.

22.	(New) The method of claim 16, further comprising storing a history of the checkout and the shadow checkout to the account.



24.	(New) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise communicating a transaction history to the device, wherein the transaction history indicates the checkout and the shadow checkout as being completed in a single transaction.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on 10/20/2020 and Examiner Amendment submitted on 2/5/2021 are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specific way of managing/consolidating a unified picture of both previous abandoned/incomplete and current purchase/shopping data effectiveness, and thus integrated in a practical application in computer-related technology to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    Additionally, upon further search, and for the reasons presented by Applicant, claims 1-3, 7-14, and 16-24 are deemed to be allowable over the prior art of record.




Black (US 2015/0120508), 
Narasimhan et al. (US 2017/0193591),
Farley et al. (U.S. Pub. No. 2005/0051615),
Mamou et al. (U.S. Pub. No. 2005/0222931),
Isaacson et al. (US 2017/0236196),
Kay et al. (US 2004/0098747), and
Hagen et al. (US 2017/0004487), 

While Black teaches processes to simplify purchases from different merchants by automating purchases from different merchants at the same time. However, Black requires the use of different virtual machines, and does not provide a "unified view" based on converted data using "the interface layout of the second platform and the data format for the checkout interface" for a particular platform, as required by claimed feature in independent claim 1, 11, and 17, Narasimhan, on the other hand, teaches providing a consolidated shopping cart that allows customers to complete purchases of abandoned items. The consolidated shopping cart including items in abandoned shopping carts and other items of interest from a variety of sources so that the customer gains the convenience of locating an item of interest in a single consolidated shopping cart and of completing a purchase transaction at another more convenient time. The consolidated shopping cart that includes the first item and second item is generated for display on the customer device but Narasimhan also fail to teach the claimed features 

Isaacson teaches passing information through the browser API if the user abandons the shopping cart prior to making the purchase, and the browser shopping cart becomes persistent across navigation to multiple sites.  However, Isaacson fails to disclose the required claimed feature of generating a "unified view" based on converted data using "the interface layout of the second platform and the data format for the checkout interface", as well as automatically recreate a shadow shopping cart based on the abandoned checkout data.

Mamou is directed enterprise application integration systems that allow computer applications of an enterprise to interoperate. Mamou's GUI is not a "checkout interface" and thus is not able to display an option to add the first checkout data to a current checkout on the second platform and indicate the first checkout data as having been abandoned from the first platform, and process transaction for the shadow shopping cart.

After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 
 “Using association rules to assess purchase probability in online stores”, by Grazyna Suchacka and Grzegorz, Chodak, in Springer Link, Sept. 6, 2016, (hereinafter, GS).

While GS discloses e-customer behavior characterization and assessing purchasing probability techniques through the use of abandoned shopping carts and incomplete transaction, GS fails to disclose the claimed arrangement preceding any identifying customers who are very likely to finish the checkout process and thus unifying the abandoned/incomplete purchase data to current purchase checkout.


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 1:
generating, by the processor of the user device, a unified view of the first checkout data and the second checkout data for the checkout interface on the second platform, wherein the unified view comprises output data used to process the converted first checkout data within the checkout interface of the second platform, and wherein the unified view is configured to display an option to add the first checkout data to a current checkout on the second platform, and wherein the option indicates the first checkout data as having been abandoned from the first platform; 
automatically recreating, by the processor of the user device, a shadow shopping cart based on the abandoned first checkout data;
processing, by the processor of the user device, using the account, a first transaction for the shadow shopping cart through the first platform via a shadow checkout; and 
processing, by the processor of the user device, using the account, a second transaction for the second checkout data through the second platform separate from the shadow checkout.

However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 11:
generating, by the one or more hardware processors, a unified view of the previous shopping cart data and the current shopping cart data for the shopping cart interface on the first merchant platform, wherein the unified view comprises the converted display data indicating the abandoned previous shopping cart data from an abandoned checkout on the second merchant platform as an optional additional purchase in the shopping cart interface of the first merchant platform and the current shopping cart data; 
automatically recreating, by the one or more hardware processors, a shadow checkout based on the abandoned checkout associated with the second merchant platform; and 
processing, by the one or more hardware processors, the previous shopping cart data via the shadow checkout through the second merchant platform and 

However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 17:
generating, by the machine associated with the first merchant platform, a unified view for the first digital shopping cart and the second digital shopping cart in the checkout interface on the first merchant platform using the first digital shopping cart and the converted output data, wherein the checkout interface displays the first digital shopping cart with an option to include an abandoned second digital shopping cart checkout from the second merchant platform to a checkout on the first merchant platform; 
automatically recreating, by the machine associated with the first merchant platform, a shadow shopping cart based on the abandoned second digital shopping cart; and
processing, by the machine associated with the first merchant platform, the first digital shopping cart via a checkout with the first merchant platform and separately processing the shadow shopping cart via a shadow checkout with the second merchant platform.

As such, claims 1-3, 7-14, and 16-24 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/SUN M LI/Primary Examiner, Art Unit 3681